Title: To James Madison from John Adams, 22 October 1816
From: Adams, John
To: Madison, James



Dear SirQuincy October 22d. 1816

Thank you for your favour of the 12th.  The Anecdote mentioned in my Letter of the 4th. of September is of no Consequence to the Public, though, it may interest the private Feelings of your Family and mine.Mr. Stodert was my Auther.  After all possibility of thinking seriously on the Subject was passed, Mr. Stodert informed me of the Letter from Mrs. Madison to Mr. Steel mentioned in mine to you of the 4th of September last.I said, this is very extraordinary!  If Mr Steel received any Such Letter, he ought to have communicated it to me alone and not to you (Mr Stodert) or any body else.  I surely should have keep the Secret.I should have called Mr Steel to account for this Conduct on this Occation but it was two late and that many Morcells of more difficult digestion.  Besides, Mr. Steel had become my Enemy.  I had appointed another Gentleman to be Secretary of the Treasury an Office on which he had Set his Heart.  His Resentment was beyond all Prudence and decency.  His Anger has left lasting Memorials.  I am Sir, with my best Compliments to your Amiable Lady, Your Respectful humble Servant

John Adams